DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/291386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
App ‘386 claims a chloroprene rubber comprising 0.5-5 phr of a sulfur-based compound, claimed to include 3-methylthiazolindine-2-thione (claim 2), and up to 2 phr of a xanthogen disulfide, claimed to include diisopropylxanthogen disulfide and diethylxanthogen disulfide (claim 3), further claiming the chloroprene rubber as a copolymer of 2-chloro-1,3-butadiene and acrylonitrile.  Choosing an acrylonitrile content of 1-99% overlaps with the claimed range of 3-20 wt%, The reference differs from claim *** by failing to disclose an example falling within the claimed range, and by failing to disclose a range with sufficient specificity to anticipate the claimed range.  However, the reference teaches a range that overlaps the claimed range, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
	App. ‘386 is prima facie obvious over instant claims 1-14, 17 and 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 95/04766.
WO ‘766 discloses composition of copolymers of chloroprene containing preferably 3-6 wt% of a copolymerizable monomer, specifically listed to include acrylonitrile (p. 3), which is copolymerized in the presence of preferably 0.57-0.63 phr dialkyl xanthogen disulfides (pp. 5 and 7), preferably the dialkyl xanthogen disulfides in which each alkyl radical has 1-4 carbon atoms, which suggests diethyl and diisopropyl xanthogen disulfide (p. 6).
WO ‘766 anticipates instant claims 1, 2, 7 and 10-13.
As to claim 3-6, 14 and 16-18, WO ‘766 discloses vulcanizing the composition using ethylene thiourea or 3-methyl-thiazolidine-thione-2 as the accelerator (p. 11), exemplified in an amount of 1 phr (p. 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over GB 858444.
GB ‘444 teaches copolymers of 2-chloro-buta-1,3-diene and acrylonitrile which have an acrylonitrile content of 10-30%, and include no other monomers suggesting a chloroprene content of 70-90%, prepared using 1.7 phr diisopropyl xanthogen disulphide and vulcanized using 0.5 phr ethylene thiourea (pp. 2-3).
The acrylonitrile range of 10-30% overlaps with the claimed range of 3-20% in instant claim 1 and 9-17% in instant claim 8.   The chloroprene range of 70-90% overlaps with the claimed range of 83-91% in instant claim 9. It has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
GB ’444 is prima facie obvious over instant claims 1-9, 11, 12 and 16.
As to claim 10, diethyl xanthogen disulfide is an obvious homologue of diisopropyl xanthogen disulphide, is used in the art to copolymerize chloroprene, and GB ’444 does not limit the xanthogen disulfide regulator to just the diisopropyl derivative, but any dialkyl derivative thereof.
As to claim 13, GB ‘444 teaches that the regulator can be present in an amount of 0.5-2.5 phr, the range of which overlaps with the claimed range of 0.3-1 phr, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over GB ‘444, as applied above to claims 1-13 and 16, and further in view of Wolfe (US 4,843,124).
GB ‘444 is prima facie obvious over instant claims 1-13 and 16, as described above and applied herein as such, as GB ‘444 teaches preparing chloroprene-acrylonitrile copolymers comprising an overlapping amount of acrylonitrile, where GB ‘444 teaches carrying out the polymerization in the presence of a dialkyl xanthogen disulfide.
GB ‘444 teaches that the rubbers can be vulcanized using the conditions usual when vulcanizing polychloroprene, exemplifying the accelerator as ethylene thiurea, but not trimethyl thiourea, as claimed in instant claim 15.
Wolfe teaches crosslinking polychloroprene using any well-known crosslinking systems, teaching representative vulcanizing agents to include ethylene thiourea and trimethylthiourea (col. 8, ll. 41-64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brieann R Johnston/Primary Examiner, Art Unit 1766